             Case 1:21-cv-00761-WJ-JFR Document 455 Filed 08/20/21 Page 1 of 2
                                                                                            FILED
                                                                                !-,}.JfTED STATES DISTRICT COURT
                                                                                   ALNUQUiIFiiiI.JE, NIEW MEXICO

                                  IN THE UNITED STATES DISTRICT COURT                        AUG2o2o2l            6.
                                         FOR THE DISTRICT OF NEW MEXICO              MI ICI=IELL R. ELFERS


    filUe"nL            t, bumft'rm                                                          CLERK



                         Plaintiff(s),

                 -vs-                                       civirNo.   I   I   1/ *cv*       0a    fel -      L   f
    77r il:); W/a"vtn*uf ,'/
        4fetwnat                 ef,'/a)
                                      NL)
                                           L r r,g rffirff#
                         Defendant(s).

    ltht,   gzilt        L t cA
                                                                                           _y " nq* r,
                                  0,,,r.

4                                 t4,4,
                    CoNSENT To PROCEED / nETus^I.T, To CoNSENT To PROCEED
                         BEFORE A UNITED STATES MAGISTRATE JUDGE

      In accordance with 28 U.S.C. S 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the
      above-entitled action has been assigned to United States Magistrate Judge:




      to conduct dispositive proceedings in this case, including motions and trial, entry of final
      judgment, and all post-judgment proceedings. Exercise of this jurisdiction by a U.S. Magistrate
      Judge is permitted only if all parties consent. Indicate below if you consent to the assignment
      or if you refuse to consent:


      E Consent                                           (Refuse                                                     ,t
      Party(s)
                                                             T1^* frouu^g'"u ,{
                                                                             n,rola
                                                           '*t@
                                                                /,72? *
      Signature                                 Date       Signature


      If you are apro se litigant, return this form to the Clerk's Office no later than21- days after
      entry of the Order setting the Rule 16 Initial Scheduling Conference. If you are an
      attorney/e-filer, please visit our Web site at www.nmd.uscourts.gov for e-filing instructions. If
      consent by each party is not timely received, the matter will be reassigned to a district judge who
      will serve as the presiding judge.

                                                                       DNM (Rev. 0312015) Consent/Refusal to MJ
       Case 1:21-cv-00761-WJ-JFR Document 455 Filed 08/20/21 Page 2 of 2




tlfi
                 ,    A).,

                     s:
                                         ffi
                                        #iir, Bz4tzus
                                                              r4rrtnrtrrlnr




                                                            fl#ffi##,ffiffid{#ffi
                                                                       FB' _' 20
                                                                              uotdl$tl,lf#L
       or:q\
               b-i$   "$rt
                                        SX Otrilt4AI                                   ano|



                                         Ww*€
                                                                                ,'tnf_us   ABq

  &$
